Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12 are pending I the Claim Set filed 8/22/2022.
Applicant's election with traverse of Group I: claims 1-3 and 10-12 in the reply filed on 8/22/2022 is acknowledged. Further, Applicants have amended the method claims 4 and 5 to depend from claim 1 (product claim. The traversal is on the ground(s) that Applicants believes that all pending claims can now be searched together without serious search and examination burden.
The Examiner has fully considered this argument but is not persuaded. MPEP § 803 states that restriction is proper between patentably distinct inventions where the inventions are (1) independent or distinct as claimed and (2) a serious search and examination burden is placed on the examiner if restriction is not required. While the inventions of Groups I-II are related, they are distinct. Group I and Group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the process for using the product as claimed can be practiced with another materially different product, for example, propionyloxymethyl group (USP 5866548, col.3) can be used as a protecting group for the phytic esters, instead of using a butyryloxymethyl group in claim 1. Furthermore, in regards to burden of search and examination, MPEP §803 states that a burden can be shown if the examiner shows either separate classification, different field of search or separate status in the art. In the instant case a burden has been established in showing that the inventions of the identified Groups are classified in different classes. The divergent classification of subject matter is merely one indication of the burdensome nature of the search involved. Moreover, the literature search, particularly relevant in this art, is not co-extensive and is much more important in evaluating the burden of search. Clearly, different searches and different patentability issues are involved in the examination of each group. For these reasons the requirement is still deemed proper and is, therefore, made FINAL
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Herein, claims 1-3 and 10-12 are for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:

Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 does not further limit the subject matter of instant claim 1. Claim 2 appears to embrace compounds, for example, R1 is hydrogen (H) and R2-R12 are butyryloxymethyl, that are not encompassed by the scope of claim 1. Under that interpretation, claim 2 would not further limit the subject matter of claim 1 upon which it depends. If Applicant argues that the limitation of “are changed to H through hydrolysis in a living body” is not a structural limitation then claim 2 would cover identical scope to claim 1 and would still be improper under 35 USC 112(d). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abulkalam et al (Minireview IP6: A novel Anticancer Agent p.343, 1997) in view of Tsien et al (USP 5866548).
Regarding claim 1,
Abulkalam teaches Inositol hexaphosphate (lnsP6 or IP6) is ubiquitous. At 10 μM to 1 mM concentrations, IP6 and its lower phosphorylated forms (IP1-5) as well as inositol (Ins) itself are contained in most mammalian cells, wherein they are important in regulating vital cellular functions such as signal transduction, cell proliferation and differentiation. A striking anti-cancer action of IP6 has been demonstrated both in vivo and in vitro, which is based on the hypotheses that exogenously administered IP6 may be internalized, dephosphorylated to IP1-5, and inhibit cell growth. There is additional evidence that inositol (Ins) alone may further enhance the anti-cancer effect of IP6. Besides decreasing cellular proliferation, IP6 also causes differentiation of malignant cells often resulting in a reversion to normal phenotype. These data strongly point towards the involvement of signal transduction pathways, cell cycle regulatory genes, differentiation genes, oncogenes and perhaps, tumor suppressor genes in bringing about the observed anti-neoplastic action of IP6 (Abstract; See entire document).
Abulkalam teaches that pilot studies of the absorption of lnsP6 by malignant cells in vitro in our laboratory also demonstrate that the cells almost instantaneously begin to accumulate InsP6 intracellularly, the rate of accumulation varying for the different types of cells. The ability and the rate at which the cells metabolized InsP6 also varied; YAC- I and K-562 cells contained only the lower InsP5, whereas HT-29 human colon carcinoma cells had Ins and InsP1-6. Interestingly, the normal growth rate of these cells are also different, HT-29 being the slowest and the other two, fast. Abulkalam teaches that it is possible that the turnover of InsP6 and the growth rate of the cells are intimately related (p.349, second paragraph). It would be obvious to those skilled in the art that Abulkalam teaches Inositol hexaphosphate (lnsP6 or IP6) as a laboratory agent. Thus, Abulkalam teaches using IP6 as a laboratory agent.
Further, Abulkalam teaches that based on the available data, it is safe to say that a central pathway of InsP6 action is via control of cell division (p.349, fourth paragraph). Abulkalam teaches that by competing with IGF-II for receptor binding, InsP6 may short-circuit the autocrine IGF-11 loop, thereby reducing cellular proliferation (p.350, third paragraph). Finally, Abulkalam teaches that there are multiple beneficial actions of lnsP6, such as a differentiating and anti-neoplastic agent and that there are potential for many others (p.352, See Final Comments, last paragraph).
Accordingly, it view of the teachings of Abulkalam, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Inositol hexaphosphate (lnsP6 or IP6) has been provided for use as a laboratory agent in studies related to its anti-cancer action.
Abulkalam differs from the claims in that the document does not teach butyryloxymethyl esters of Inositol hexaphosphate (lnsP6 or IP6), also commonly known as phytic acid. 
However, Tsien cures the deficiencies. 
Tsien teaches esterification of the inositol phosphates using butyryloxymethyl groups to produce butyryloxymethyl esters of inositol phosphate (IP6), (See, for example: See Abstract; col.3, lns.33-63; col.12, 27-48; where A1 to A6 = phosphoester, R’ is H and R is 3 carbon atoms, See below):


    PNG
    media_image1.png
    322
    393
    media_image1.png
    Greyscale

wherein the butyryloxymethyl esters of inositol phosphate provide enhanced cell permeability rates while being amenable to intracellular cleavage to form the active inositol phosphate (col.2, lns.54-64; col.3, lns.33-63; col.12, lns.18-26). Tsien teaches that it is preferred that all of phosphate groups be masked as propionyloxymethyl or butyryloxymethyl esters (col.4, lns.53-55), wherein the butyryloxymethyl esters are more potent (col.15, lns.15-17; Fig.9). Tsien teaches that butyryl groups were found to provide optimum masking while still being easily cleaved by cell enzymes, i.e., hydrolysis (col.3, lns.1-9; col.10, lns.6-67; See entire document). Tsien teaches that once inside the cell, the ester derivative undergoes enzymatic hydrolysis and conversion back to the biologically active form of the second messenger, e.g., inositol phosphate (Abstract; col.1, lns.50-56; col.10, lns.60-67; col.15, lns.46-50; See entire document).
Moreover, Tsien teaches that there is a need to provide a procedure for increasing the membrane permeability of second messengers, e.g., inositol phosphates, so that they can be introduced effectively into cells in amounts which are useful for investigational or therapeutic purposes (col.1, lns.12-20; col.2, lns.29-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Inositol hexaphosphate (lnsP6 or IP6) as taught by Abulkalam in view of Tsien to provide butyryloxymethyl esters of inositol phosphate (IP6) that provide an increase in cell permeability while still amenable to intracellular cleavage, i.e., hydrolysis, to form the active inositol phosphate in accordance with Tsien having a reasonable expectation of success.


Regarding claim 2,
Claim 2 recites in part: changed to H through hydrolysis in a living body.
Thus, this limitation is a process step in a product claim.
Therefore, claim 2 is a product-by-process claim which is a product claim. Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
Accordingly, the limitation ‘changed to H through hydrolysis in a living body’ is not given patentable weight.
Also, Tsien teaches that once inside the cell, the ester derivative undergoes enzymatic hydrolysis and conversion back to the biologically active form of the second messenger, e.g., inositol phosphate (Abstract; col.1, lns.50-56; col.10, lns.60-67; col.15, lns.46-50; See entire document). Thus, in view of the teachings of Tsien, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that at least one of the butyryloxymethyl groups is changed to a hydrogen through hydrolysis in a living body. 





Regarding claim 3,
Tsien teaches compositions comprising phosphate esters and methods for increasing the permeability of phosphate-containing second messengers in to a cell without disrupting the cell membrane, wherein the phosphate esters comprise a neutral charge and therefore can permeate in to the cell without disrupting the cell membrane. Once inside the cell, the phosphate esters are cleaved to convert the molecule back to its biologically active form (col.2, lns.53-67). Tsien teaches that the inositol polyphosphate derivatives in accordance with the present invention are membrane-permeant and they regenerate into biologically active inositol polyphosphates once inside the cell. The phosphate esters, e.g., butyryloxymethyl phosphate ester, are introduced into the selected cells by exposing the cells to the esters in cell growth media or other suitable solutions (reads on a pharmaceutical composition), wherein the amount of phosphate esters that is introduced into the cell can be controlled by reducing or increasing the concentration of ester present in the cell growth media (i.e., pharmaceutical composition), wherein the amount of phosphate ester that permeates into the cell is controlled by limiting the amount of time that the cells are left exposed to the phosphate ester (col.15, lns.32-67).
Accordingly, in view of the teachings of Abulkalam and Tsien, as a whole, it would be obvious to those skilled in the art to provide butyryloxymethyl phosphate esters in a pharmaceutical composition.


Regarding claim 12, 
Abulkalam teaches that pilot studies of the absorption of lnsP6 by malignant cells in vitro in our laboratory also demonstrate that the cells almost instantaneously begin to accumulate InsP6 intracellularly, the rate of accumulation varying for the different types of cells. The ability and the rate at which the cells metabolized InsP6 also varied; YAC- I and K-562 cells contained only the lower InsP5, whereas HT-29 human colon carcinoma cells had Ins and InsP1-6. Interestingly, the normal growth rate of these cells are also different, HT-29 being the slowest and the other two, fast. Abulkalam teaches that it is possible that the turnover of InsP6 and the growth rate of the cells are intimately related (p.349, second paragraph). It would be obvious to those skilled in the art that Abulkalam teaches Inositol hexaphosphate (lnsP6 or IP6) as a laboratory agent. Thus, Abulkalam teaches using IP6 as a laboratory agent
Further, Tsien teaches test results comprising imaging cytosolic free Ca2+ levels in single REF-52 fibroblasts and astrocytoma cells show that butyryloxymethyl phosphate ester is more potent but its effects are slower to appear and decay than propionyloxymethyl phosphate ester (col.14, lns.28-34; col.15, lns.15-25.
Accordingly, in view of the teachings of Abulkalam and Tsien, as a whole, it would be obvious to those skilled in the art that butyryloxymethyl phosphate esters is provided as a laboratory reagent.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Abulkalam and Tsien, as a whole.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abulkalam et al (Minireview IP6: A novel Anticancer Agent p.343, 1997) in view of Tsien et al (USP 5866548) as applied to claims 1-3 above and further in view of Persson et al (WO9519775) and Kulesza (USP9186310).
The teachings of Abulkalam and Tsien, as a whole, are described above.
Abulkalam and Tsien differ from the claims in that the documents do not teach a cosmetic composition comprising the butyryloxymethyl esters of inositol hexaphosphate (IP6), wherein the cosmetic composition has a skin-whitening effect or a skin-beautifying effect.
However, Persson and Kulesza, as a whole, cure the deficiencies.
 
Regarding claims 10 and 11,
Persson teaches inositol phosphate containing pharmaceutical composition comprising varied esters of inositol phosphate, wherein the organic esters provide improved bioavailability of inositol phosphate in mammals including man at non-parenteral administration (Title; Abstract; p.10, last paragraph; p.24, last paragraph; See entire document). Further, Persson teaches that the compositions are used for topical use in creams, ointments and gels (p.10, second paragraph).
Kulesza teaches compositions are provided that possess levels of phytic acid (i.e., also commonly known as inositol kexaphosphate) to reduce melanin levels in skin. Improved reduction in melanin levels and hyperpigmentation, wherein processes of reducing melanin levels or treating hyperpigmentation are provided by topically administering compositions of the invention, wherein the composition is suitable for reducing melanin content of the skin, and use of the composition for promoting lightening of the skin (Abstract; col.2, lns.62-66; col.3, lns.31-33; See entire document) (reads on cosmetic composition having skin-whitening effect). Furthermore, Kulesza teaches processes of reducing melanin levels in a subject or portion thereof in the skin of a subject comprising administering a therapeutically effective amount of a composition comprising phytic acid (also known as Inositol hexaphosphate) to the skin of a subject, or to a cell, and reducing the level of melanin in the skin or cell by the administering. A therapeutically effective amount is that sufficient to reduce the level of melanin on the tissue onto which the composition is applied. A composition is administered to a subject by contact administration, illustratively, topical administration, wherein a subject is optionally a patient. A subject is a mammal such as a human, non-human primate, equine, goat, bovine, sheep, pig, dog, cat, or rodent. A subject is a cell, or collection of cells illustratively in the form of a tissue or culture of cells. (col.5, lns.52-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide butyryloxymethyl esters of inositol hexaphosphate as taught by Abulkalam and Tsien, as a whole, in a cosmetic composition having skin-whitening effect in view of the teachings of Persson and Kulesza. One skilled in the art would have been motivated to do so because Tsien teaches compositions comprising butyryloxymethyl esters of inositol hexaphosphate increase the permeability into a cell because the phosphate esters comprise a neutral charge and therefore can permeate into the cell without disrupting the cell membrane, wherein once inside the cell, the phosphate esters are cleaved to convert the molecule back to its biologically active form of inositol hexaphosphate (Phytic Acid), wherein the amount of butyryloxymethyl phosphate ester that is introduced into the cell can be controlled by reducing or increasing the concentration of ester present in the pharmaceutical composition and the amount of phosphate ester that permeates into the cell can be controlled by limiting the amount of time that the cells are left exposed to the phosphate ester.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Therefore, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Abulkalam, Tsien, Persson and Kulesza, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626